PER CURIAM.
In our order dated September 21, 1990, we indicated this cause had been en banced. This was because we sensed possible conflict with a prior decision of this court, State v. Thomas, 536 So.2d 341 (Fla. 4th DCA 1988).
The unusually long en banc proceedings, during which the case was circulated amongst all twelve judges of the court at least twice, accounts in part for the extreme delay in bringing this matter to final disposition. For this delay, we express our apologies to the parties, attorneys, and all others concerned.
As the September 21, 1990, order reflects, the en banc proceedings resulted in a tie vote, and pursuant to Florida Rule of Appellate Procedure 9.331(a) the matter was returned to the original panel. The original panel had determined the trial court should be affirmed.
Accordingly, the order of the trial court granting the motion to suppress is affirmed.
DOWNEY, GLICKSTEIN and POLEN, JJ., concur.